DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 12/29/2021.
Claims 1, 3, 9, 13, 17-18, 20, 22, 26 have been amended.
Claims 31-49 have been cancelled.
Please refer to the Examiner initiated interview summary dated 2/18/2022.
Claims 1-30 have been examined and rejected based on new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US2020/0145867A1 with priority to provisional application number 62/754,716 filed on Nov. 2, 2018) in view of Novak (US 8976677B2).
Regarding Claim 1, Tseng discloses a method of wireless communication performed by a sidelink receiver, comprising: 
measuring a per-beam channel busy ratio (CBR) for each of one or more beams configured on the sidelink receiver for transmitting or receiving sidelink (see para 117, different (NR/LTE) SL-resource pools associated with one SL-CC may be configured for different sidelink (Tx/Rx) beams in one Tx/Rx UE/i.e. representing one or more beams configured on the sidelink receiver for receiving sidelink transmissions … a UE may measure the SL-measurements (e.g., the CBR or CR) of each specific beam (e.g., for an NR PC5 interface established between the UEs) separately/i.e. representing a first CBR for a first beam); and 
transmitting an indication of the per-beam CBR for each of the one or more of the beams including the first CBR for the first beam (see para 117, a UE may report/i.e. transmit an indication, the SL-measurements (e.g., the CBR or CR) of each specific beam separately)/i.e. representing indication of the per-beam CBR).
Tseng does not disclose using a base station to relay sidelink information, i.e. the limitation: transmitting, to a base station for relay to the first sidelink transmitter a beam information or beam indication regarding channel occupancy.
In the same field of endeavor, Novak discloses relaying sensing information (regarding channel occupancy)see FIG. 6B, col 2, lines 20-65, a device that is not connected to the network can send its sensory information to another device, which can then be forwarded to the communications network and the channel occupancy and location database-COLD sever (i.e., for proxy reporting). FIG. 6B illustrates of a sensory information reporting process by proxy. Each mobile device (A and B) comprises respective sensing modules, local database modules, and also includes appropriate WiFi whereby an ad hoc or direct WiFi communication path 668 is established between the devices for sending the sensory data sensed by mobile device 650B that does not have WAN radio access. Accordingly, mobile device 650A acts as a "proxy device" for reporting the sensed data to the network on behalf of mobile device 650B. Furthermore, where mobile device 650B is instructed to provide sensory and location information via signaling, such instructions/messages may be relayed to it via the directly connected device, i.e., mobile device 650A; also see col 7, lines 15-20, the sensory data information may be reported to and consolidated at a channel occupancy and location database (COLD) 122 as shown in FIG. 1A, that can be updated dynamically.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify channel occupancy CBR reporting of Tseng, to include relaying via a base station, sensing information such as channel occupancy information as discloses by Novak, to provide the network with a real-time view of the channel usage throughout the network (see Novak, see col 7, line 20).

Regarding Claim 2, Tseng discloses the method of claim 1, wherein the indication of the per-beam CBR is transmitted using the first beam (see para 117, a UE may report the SL-measurements (e.g., the CBR or CR) of each specific beam separately).

Regarding Claim 3, Tseng discloses the method of claim 1, wherein the indication of the per- beam CBR is transmitted or is transmitted to a base station configured to relay the indication of the per beam CBR to the set of sidelink transmitters.
In the same field of endeavor, Novak discloses relaying sensing information (regarding channel occupancy)see FIG. 6B, col 2, lines 20-65, mobile device 650A acts as a "proxy device" for reporting the sensed data to the network on behalf of mobile device 650B. Furthermore, where mobile device 650B is instructed to provide sensory and location information via signaling, such instructions/messages may be relayed to it via the directly connected device, i.e., mobile device 650A; also see col 7, lines 15-20, the sensory data information may be reported to and consolidated at a channel occupancy and location database (COLD) 122 as shown in FIG. 1A, that can be updated dynamically.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify channel occupancy CBR reporting of Tseng, to include relaying via a base station, sensing information see Novak, see col 7, line 20).

Regarding Claim 6, Tseng discloses: the sidelink receiver is configured to periodically measure and transmit the indication of the per-beam CBR, wherein a periodicity of the measurement of the per-beam CBR or the transmission of the indication of the per-beam CBR depends on the first beam (Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean periodic CBR triggered by an event, as soon as a beam is activated. Based on this interpretation, see para 112, the UEs in the SL-Group/i.e. sidelink receivers, may provide the SL-measurement reports to the local manager periodically or aperiodically… In some of the present implementations, both of the periodical reporting or one-shot reporting may be triggered by specific events (e.g., the Event V1a/V2a), or by local manager's instruction; also see para 119-120, a UE may monitor the first sidelink beam direction 1010, and then calculate the CBR of the beam direction 1010 (e.g., by monitoring the SL Pools associated with the beam direction 1010) after monitoring all of the (continuous) Physical channels (e.g., PSSCH(s) 1012) within a first time period/i.e. another periodicity … the monitoring period may be a configurable value decided by a serving base station/i.e. based on an event, or by the pre-configuration stored at the UE).

Regarding Claim 7, Tseng discloses the method of claim 1, wherein transmitting the indication of the per-beam CBR comprises: determining information identifying a particular set of time-frequency resources that corresponds to the first beam; and transmitting the indication of the per-beam CBR in the particular set of time-frequency resources (see para 117, different SL-resource pools associated with one SL-CC may be configured for different sidelink (Tx/Rx) beams in one Tx/Rx UE/i.e. representing one or more beams (including a first beam)).

Regarding Claim 9, Tseng discloses the method of claim 1, wherein the sidelink receiver measures and transmits the per-beam CBR based at least in part on an indication from a base station that the sidelink receiver is to receive the sidelink transmission (see para 120, the CBRs that need to be measured (and be reported) may be decided by the configuration of the serving base station of the UE; also see para 112, the UEs in the SL-Group may provide the SL-measurement reports to the local manager periodically, the periodicity may be indicated by a default value configured by serving RAN).

Regarding Claim 10, Tseng discloses the method of claim 1, wherein the per-beam CBR includes a plurality of CBRs for the first beam, each associated with a different threshold (see para 117, different (NR/LTE) SL-resource pools associated with one SL-CC may be configured for different sidelink (Tx/Rx) beams in one Tx/Rx UE/i.e. representing one or more beams configured on the sidelink receiver for transmitting or receiving sidelink transmissions … a UE may measure the SL-measurements (e.g., the CBR or CR) of each specific beam separately/i.e. representing per beam CBR; also see para 88, FIG. 6, illustrating a dynamic determination of adjusting sidelink transmission parameters based on measurement reports provided by multiple UEs. More specifically, diagram 600 is a time-CBR level grid that shows how different CBR reports may be triggered dynamically by the CBR values going above or below certain thresholds/i.e. representing different threshold variations or different CBR threshold values).

Regarding Claim 11, Tseng discloses the method of claim 10, wherein the transmitted indication of the per-beam CBR includes an indication of each CBR of the plurality of CBRs (see para 117, different (NR/LTE) SL-resource pools associated with one SL-CC may be configured for different sidelink (Tx/Rx) beams in one Tx/Rx UE/i.e. representing one or more beams configured on the sidelink receiver for transmitting or receiving sidelink transmissions … a UE may measure the SL-measurements (e.g., the CBR or CR) of each specific beam separately/i.e. representing per beam CBR; also see para 121, a UE may measure the CBR(s) for all of the UE's available beams).

Regarding Claim 12, Tseng discloses the method of claim 10, wherein the transmitted indication of the per-beam CBR includes an indication of a subset of CBRs that is selected from the plurality of CBRs.
Examiners Note: Using BRI consistent with the specification para 77, the limitation “subset of CBRs” has been interpreted to mean, “reporting certain CBRs that are either less than a threshold or higher than a threshold, as specified by the network”. Based on this interpretation, see para 55, A serving base station may configure a UE to report the UE's CBR measurement results to the base station. Additionally, the serving base station may further configure the target resource pools associated with the CBR report. The CBR report is triggered by an overloaded threshold and/or a less-loaded threshold/i.e. representing the CBR report subset comprising either overloaded threshold or less-loaded threshold. The network may specify (e.g., through configuration) the transmission pools that the UE needs to report

Regarding Claim 13, Tseng discloses the method of claim 12, wherein the subset of CBRs is selected based at least in part on at least one of: an instruction received from a base station (see para 55, A serving base station configures a UE to report the UE's CBR measurement results to the base station. Additionally, the serving base station may further configure the target resource pools associated with the CBR report. The CBR report may be a periodical event or event-triggered. Two reporting events are introduced for event-triggered CBR reporting for LTE/NR V2X service. Event-triggered CBR described in Table 2 and Table 3, are triggered by an overloaded threshold and/or a less-loaded threshold. The network may specify (e.g., through configuration) the transmission pools that the UE needs to report), 

Regarding Claim 16, Tseng does not disclose details regarding: the per-beam CBR includes a second CBR for a second beam of the one or more beams, wherein the first CBR is associated with a first threshold and the second CBR is associated with a second threshold that is different from the first threshold (see para 117, different (NR/LTE) SL-resource pools associated with one SL-CC may be configured for different sidelink (Tx/Rx) beams in one Tx/Rx UE/i.e. representing one or more beams configured on the sidelink receiver for transmitting or receiving sidelink transmissions … a UE may measure the SL-measurements (e.g., the CBR or CR) of each specific beam separately/i.e. representing per beam CBR; also see para 88, FIG. 6, illustrating a dynamic determination of adjusting sidelink transmission parameters based on measurement reports provided by multiple UEs. More specifically, diagram 600 is a time-CBR level grid that shows how different CBR reports may be triggered dynamically by the CBR values going above or below certain thresholds/i.e. representing different threshold variations or different CBR threshold values).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view Novak, in view of Rao (US2019/0239112A1).
Regarding Claim 4, Tseng in view Novak does not disclose details regarding: transmitting a set of user equipment (UE) identifiers corresponding to the set of sidelink transmitters.
In the same field of endeavor, Rao discloses this limitation: see para 73, As part of the resource allocation procedure in Mode 3, the Tx UE sends an SL SR and SL BSR to the RAN node (e.g., gNB) when there are packets to be transmitted on sidelink. In addition, the Tx UE also provides the destination ID of a group of Rx UEs (for broadcast, multicast or groupcast transmission) to the RAN; also see para 110, In Mode 3, the CCs and subchannels/resources are determined by the gNB based on the CBR measurements, reported CQI, Destination IDs (i.e. PPPP, V2X service ID, Rx UE ID or Group ID for set of Rx UEs) and SL SR/SL BSR provided by the Tx UE.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tsang and Novak, to transmit to a base station a set of user equipment (UE) identifiers corresponding to the set of sidelink transmitters, as taught by Rao, to satisfy the URLLC requirements in NR V2X usage scenarios (see Rao, para 5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Novak, in view of Rao, further in view of Wang (US2021/0121583A1).
Regarding Claim 5, Tseng in view of Novak, in view of Rao discloses transmitting a set of user equipment (UE) identifiers corresponding to the set of sidelink transmitters.
 Tseng in view of Novak, in view of Rao does not disclose the underlined claim limitation: transmitting a user equipment (UE) identifier of the sidelink receiver and a beam identifier of the per-beam CBR.
Wang discloses this limitation: see para 278-279, the channel occupation request signal includes one of the following information or a combination of the following information: information of a scheduled user equipment identity (UEID), a beam ID of the beam sending the channel occupation request signal.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tsang, Novak and Rao, to transmit user equipment (UE) identifier of the sidelink receiver and a beam identifier in the channel occupation request signal, as taught by Wang, so that the problem of data transmission interference caused by an interfering node can be avoided (see Wang, Abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view Novak, in view of Schellamnn (WO2020/221457A1).
Regarding Claim 8, Tseng in view Novak, does not disclose details regarding: the sidelink receiver and the first sidelink transmitter have common timing.
Examiners Note: Using BRI consistent with the specification para 17, this limitation “common timing” has been interpreted to mean “common timing determined using GPS”. Based on this interpretation, and in the same field of endeavor, Schellamnn discloses this limitation: see page 11, lines 5-10, Figure 1 shows an example of a mobile vehicular network with in- and out-of-cellular coverage users, some of which are equipped with a GNSS receiver. A common time reference must be agreed among users for the sidelink.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tsang and Novak, to ensure common timing between a receiver and transmitter for sidelink transmission, as taught by Schellmann, to improve the reliability with which synchronization signals are detected for sidelink in a communications network (see Schellmann, Field of Invention).

Claims 14-15, 17-18, 20-22, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Novak in view of Pelletier (WO2019/160973A1).
Regarding Claims 14, 27, Tseng discloses at para 88 and 117, SL-measurements (CBR) for each beam and also discloses CBR measurements based on a threshold.
Tseng in view of Novak does not disclose the underlined claim limitation:  the first CBR is associated with a threshold selected for assessing busyness for a wide  CBR to a threshold or RSSI and if RSSI measurement is above the threshold may be considered as “busy”. Based on this interpretation, and in the same field of endeavor, Pelletier discloses this limitation: see para 87-88, the WTRU measures the amount of radio level activity for transmitting on a subset of beams, and is configured to measure the energy received on a per-beam basis i.e. to measure the Received Signal Strength Indicator (RSSI) on a per-beam basis over the entire configured bandwidth. The WTRU is further be configured with a threshold and estimate for each beam whether there is significant activity by comparing the measured RSSI with the configured threshold. Beams where the measured RSSI is above the configured threshold may be categorized as “occupied”. Alternatively, the WTRU may be configured to measure the channel busy ratio (CBR) on a per-beam basis instead of, or in addition to, measuring the RSSI. The CBR may be interpreted as the ratio of radio resources within the configured bandwidth that are being used (e.g., by another device). The CBR may be measured by comparing the RSSI on a per-PRB or per-sub-channel basis to a first threshold… The PRB or sub-channels for which the RSSI measurement is above the threshold may be considered as “busy”; also see FIG. 8 para 139, determining a subset of beams to exclude narrow beams and using the wider beam.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of  (see Pelletier, Background).

Regarding Claims 15, 28, Tseng discloses at para 88 and 117, SL-measurements (CBR) for each beam and also discloses CBR measurements based on a threshold.
Tseng in view of Novak does not disclose the underlined claim limitation:  the first CBR is associated with a threshold selected for assessing busyness for a narrow beam. Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean “comparing the CBR to a threshold or RSSI and if RSSI measurement is above the threshold may be considered as “busy”. Based on this interpretation, and in the same field of endeavor, Pelletier discloses this limitation: see para 87-88, the WTRU measures the amount of radio level activity for transmitting on a subset of beams, and is configured to measure the energy received on a per-beam basis i.e. to measure the Received Signal Strength Indicator (RSSI) on a per-beam basis over the entire configured bandwidth. The WTRU is further be configured with a threshold and estimate for each beam whether there is significant activity by comparing the measured RSSI with the configured threshold. Beams where the measured RSSI is above the configured threshold may be categorized as “occupied”. Alternatively, the WTRU may be configured to measure the channel busy ratio (CBR) on a per-beam basis instead of, or in addition to, measuring the RSSI. The CBR may be interpreted as the ratio of radio resources within the configured bandwidth that are being used (e.g., by another device). The CBR may be measured by comparing the RSSI on a per-PRB or per-sub-channel basis to a first threshold… The PRB or sub-channels for which the RSSI measurement is above the threshold may be considered as “busy”; also, para 137, the beam exclusion procedure depends on beamwidth, direction, and radio activity of each beam. For example, if the number of time resources available for transmission is insufficient to allow for all beams to be transmitted, then the WTRU may adjust the beamwidth to cover a wider area with less transmission occasions… and at FIG. 7, para 138, determining a subset of beams to exclude wide beams and using the narrow beam.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tsang and Novak, to measure CBR based on a threshold selected for assessing busyness, as taught by Pelletier, for efficient use of resources (see Pelletier, Background).

Regarding Claim 17, Tseng discloses a method of wireless communication performed by a sidelink transmitter, comprising: 
receiving,  an indication of a per-beam channel busy ratio (CBR) including a first CBR for a first beam to be used by [[a]]the (see para 117, different (NR/LTE) SL-resource pools associated with one SL-CC may be configured for different sidelink (Tx/Rx) beams in one Tx/Rx UE/i.e. representing one or more beams configured on the sidelink transmitting … a UE may measure the SL-measurements (e.g., the CBR or CR) of each specific beam (e.g., for an NR PC5 interface established between the UEs) separately/i.e. representing a first CBR for a first beam); 
Tseng does not disclose using a base station to relay sidelink information, i.e. the limitation: transmitting, to a base station for relay to the first sidelink transmitter a beam information or beam indication regarding channel occupancy.
In the same field of endeavor, Novak discloses relaying sensing information (regarding channel occupancy)see FIG. 6B, col 2, lines 20-65, a device that is not connected to the network can send its sensory information to another device, which can then be forwarded to the communications network and the channel occupancy and location database-COLD sever (i.e., for proxy reporting). FIG. 6B illustrates of a sensory information reporting process by proxy. Each mobile device (A and B) comprises respective sensing modules, local database modules, and also includes appropriate WiFi whereby an ad hoc or direct WiFi communication path 668 is established between the devices for sending the sensory data sensed by mobile device 650B that does not have WAN radio access. Accordingly, mobile device 650A acts as a "proxy device" for reporting the sensed data to the network on behalf of mobile device 650B. Furthermore, where mobile device 650B is instructed to provide sensory and location information via signaling, such instructions/messages may be relayed to it via the directly connected device, i.e., mobile device 650A; also see col 7, lines 15-20, the sensory data information may be reported to and consolidated at a channel occupancy and location database (COLD) 122 as shown in FIG. 1A, that can be updated dynamically.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify channel occupancy CBR reporting of Tseng, to include relaying via a base station, sensing information such as channel occupancy information as discloses by Novak, to provide the network with a real-time view of the channel usage throughout the network (see Novak, see col 7, line 20).
Tseng in view of Novak does not disclose details regarding: selectively transmitting the sidelink transmission for reception by the sidelink receiver using the first beam based at least in part on the indication of the per-beam CBR, i.e. “selectively transmitting the sidelink transmission”. Using BRI consistent with the specification, this limitation has been interpreted to mean “selectively transmitting SL on a beam based on the busyness of the beam”. Based on this interpretation, and in the same field of endeavor, Pelletier discloses this limitation: para 137, the beam exclusion procedure/i.e. representing selectively transmitting SL on a beam based on the busyness of the beam, depends on beamwidth, direction, and radio activity of each beam. For example, if the number of time resources available for transmission is insufficient to allow for all beams to be transmitted, then the WTRU may adjust the beamwidth to cover a wider area with less transmission occasions.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tsang, to selectively transmitting SL on a beam based on the busyness of the beam, as taught by Pelletier, for efficient use of resources (see Pelletier, Background).

Regarding Claim 18, Tseng does not disclose using a base station to relay sidelink information i.e.: the indication of the per- beam CBR is received from or from the base station 
In the same field of endeavor, Novak discloses relaying sensing information (regarding channel occupancy)see FIG. 6B, col 2, lines 20-65, mobile device 650A acts as a "proxy device" for reporting the sensed data to the network on behalf of mobile device 650B. Furthermore, where mobile device 650B is instructed to provide sensory and location information via signaling, such instructions/messages may be relayed to it via the directly connected device, i.e., mobile device 650A; also see col 7, lines 15-20, the sensory data information may be reported to and consolidated at a channel occupancy and location database (COLD) 122 as shown in FIG. 1A, that can be updated dynamically.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify channel occupancy CBR reporting of Tseng, to include relaying via a base station, sensing information such as channel occupancy information as discloses by Novak, to provide the network with a real-time view of the channel usage throughout the network (see Novak, see col 7, line 20).

Regarding Claim 20, Tseng discloses: the sidelink receiver is configured to periodically measure and transmit the indication of the per-beam CBR, wherein a periodicity of the measurement of the per-beam CBR or the transmission of the indication of the per-beam CBR depends on the first beam (Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean periodic CBR triggered by an event, as soon as a beam is activated. Based on this interpretation, see para 112, the UEs in the SL-Group/i.e. sidelink receivers, may provide the SL-measurement reports to the local manager periodically or aperiodically… In some of the present implementations, both of the periodical reporting or one-shot reporting may be triggered by specific events (e.g., the Event V1a/V2a), or by local manager's instruction; also see para 119-120, a UE may monitor the first sidelink beam direction 1010, and then calculate the CBR of the beam direction 1010 (e.g., by monitoring the SL Pools associated with the beam direction 1010) after monitoring all of the (continuous) Physical channels (e.g., PSSCH(s) 1012) within a first time period/i.e. another periodicity … the monitoring period may be a configurable value decided by a serving base station/i.e. based on an event, or by the pre-configuration stored at the UE).

Regarding Claim 21, Tseng discloses: the sidelink transmitter periodically receives the indication of the per-beam CBR, wherein a periodicity of the reception of the indication of the per-beam CBR depends on the beam (see para 112, the UEs in the SL-Group provide the SL-measurement reports to the local manager periodically/i.e. periodically received by the local manager UE, or aperiodically… both of the periodical reporting or one-shot reporting may be triggered by specific events (e.g., the Event V1a/V2a) and at para 49, the triggering event includes for example, a measurement result including a value (e.g., a CBR value) being higher/lower than a specific (e.g., predefined) threshold, periodically (e.g., at specific time intervals)/i.e. representing that the periodicity of reception depends on the beam).

Regarding Claim 22, Tseng discloses: transmitting the indication of the per-beam CBR comprises: determining information identifying a particular set of time-frequency resources that corresponds to the first beam; and transmitting the indication of the per-beam CBR in the particular set of time-frequency resources that corresponds to the first beam (see para 117, different SL-resource pools associated with one SL-CC may be configured for different sidelink (Tx/Rx) beams in one Tx/Rx UE/i.e. representing one or more beams (including a first beam)).

Regarding Claim 24, Tseng discloses: the per-beam CBR includes a plurality of CBRs for the first beam, each associated with a different threshold (see para 117, different (NR/LTE) SL-resource pools associated with one SL-CC may be configured for different sidelink (Tx/Rx) beams in one Tx/Rx UE/i.e. representing one or more beams configured on the sidelink receiver for transmitting or receiving sidelink transmissions … a UE may measure the SL-measurements (e.g., the CBR or CR) of each specific beam separately/i.e. representing per beam CBR; also see para 88, FIG. 6, illustrating a dynamic determination of adjusting sidelink transmission parameters based on measurement reports provided by multiple UEs. More specifically, diagram 600 is a time-CBR level grid that shows how different CBR reports may be triggered dynamically by the CBR values going above or below certain thresholds/i.e. representing different threshold variations or different CBR threshold values).

Regarding Claim 25, Tseng discloses: the plurality of CBRs is a subset of CBRs from another plurality of CBRs for the first beam.
Examiners Note: Using BRI consistent with the specification para 77, the limitation “subset of CBRs” has been interpreted to mean, “reporting certain  see para 55, A serving base station may configure a UE to report the UE's CBR measurement results to the base station. Additionally, the serving base station may further configure the target resource pools associated with the CBR report. The CBR report may be a periodical event or event-triggered. Two reporting events are introduced for event-triggered CBR reporting for LTE/NR V2X service. Event-triggered CBR described in Table 2 and Table 3, are triggered by an overloaded threshold and/or a less-loaded threshold/i.e. representing the CBR report subset comprising either overloaded threshold or less-loaded threshold. The network may specify (e.g., through configuration) the transmission pools that the UE needs to report

Regarding Claim 26, Tseng discloses: the subset of CBRs is selected based at least in part on at least one of: an instruction received from the base station (see para 55, A serving base station configures a UE to report the UE's CBR measurement results to the base station. Additionally, the serving base station may further configure the target resource pools associated with the CBR report. The CBR report may be a periodical event or event-triggered. Two reporting events are introduced for event-triggered CBR reporting for LTE/NR V2X service. Event-triggered CBR described in Table 2 and Table 3, are triggered by an overloaded threshold and/or a less-loaded threshold. The network may specify (e.g., through configuration) the transmission pools that the UE needs to report), 

Regarding Claim 29, Tseng does not disclose details regarding: the per-beam CBR includes a second CBR for a second beam of the one or more beams, wherein the first CBR is associated with a first threshold and the second CBR is associated with a second threshold that is different from the first threshold (see para 117, different (NR/LTE) SL-resource pools associated with one SL-CC may be configured for different sidelink (Tx/Rx) beams in one Tx/Rx UE/i.e. representing one or more beams configured on the sidelink receiver for transmitting or receiving sidelink transmissions … a UE may measure the SL-measurements (e.g., the CBR or CR) of each specific beam separately/i.e. representing per beam CBR; also see para 88, FIG. 6, illustrating a dynamic determination of adjusting sidelink transmission parameters based on measurement reports provided by multiple UEs. More specifically, diagram 600 is a time-CBR level grid that shows how different CBR reports may be triggered dynamically by the CBR values going above or below certain thresholds/i.e. representing different threshold variations or different CBR threshold values).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view Novak, in view of Pelletier, further in view of Rao (US2019/0239112A1).
Regarding Claim 19, Tseng in view Novak in view of Pelletier does not disclose details regarding: transmitting a set of user equipment (UE) identifiers corresponding to the set of sidelink transmitters.
In the same field of endeavor, Rao discloses this limitation: see para 73, As part of the resource allocation procedure in Mode 3, the Tx UE sends an SL SR and SL BSR to the RAN node (e.g., gNB) when there are packets to be transmitted on sidelink. In addition, the Tx UE also provides the destination ID of a group of Rx UEs (for broadcast, multicast or groupcast transmission) to the RAN; also see para 110, In Mode 3, the CCs and subchannels/resources are determined by the gNB based on the CBR measurements, reported CQI, Destination IDs (i.e. PPPP, V2X service ID, Rx UE ID or Group ID for set of Rx UEs) and SL SR/SL BSR provided by the Tx UE.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tsang and Pelletier, to transmit a set of user equipment (UE) identifiers corresponding to the set of sidelink transmitters, as taught by Rao, to satisfy the URLLC requirements in NR V2X usage scenarios (see Rao, para 5).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view Novak, in view of Pelletier, further in view of Schellmann (WO2020/221457A1).
Regarding Claim 23, Tseng in view Novak, in view of Pelletier does not disclose details regarding: the sidelink receiver and the first sidelink transmitter have common timing.
Examiners Note: Using BRI consistent with the specification para 17, this limitation “common timing” has been interpreted to mean “common timing determined using GPS”. Based on this interpretation, and in the same field of endeavor, Schellamnn discloses this limitation: see page 11, lines 5-10, Figure 1 shows an example of a mobile vehicular network with in- and out-of-cellular coverage users, some of which are equipped with a GNSS receiver. A common time reference must be agreed among users for the sidelink.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tsang, Novak and Pelletier, to ensure common timing between a receiver and transmitter for sidelink transmission, as taught by Schellmann, to improve the reliability with which synchronization signals are detected for sidelink in a communications network (see Schellmann, Field of Invention).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Zheng (US20200112989A1).
Regarding Claim 30, Tseng discloses a method of wireless communication performed by a sidelink receiver, comprising: 
receiving a sidelink transmission transmitted by a sidelink transmitter (see para 117, different (NR/LTE) SL-resource pools associated with one SL-CC may be configured for different sidelink (Tx/Rx) beams in one Tx/Rx UE/i.e. representing sidelink receiver for receiving sidelink transmissions); 
Tsang discloses sidelink transmission and measuring CBR for each beam.
Tsang does not disclose details regarding “busy signal”, i.e.: transmitting a busy signal based at least in part on receiving the sidelink transmission from the sidelink transmitter, the busy signal indicating that a channel associated with the sidelink transmission is busy or is occupied, the busy signal being transmitted in a time period during which the sidelink receiver is receiving the sidelink transmission from the sidelink transmitter.
In the same field of endeavor, Zheng discloses this limitation: see para 85, a congestion degree may be represented by using a channel busy ratio (Channel busy ratio, CBR)/i.e. representing CBR based sidelink. The CBR is a ratio of a time for which a channel is in a busy state caused by a successful data transmission, or a collision to a total time within a time interval/i.e. representing time period during which the sidelink receiver is received for the CBR, and provides an early alarm for network congestion/i.e. representing busy signal. The CBR may be defined as a ratio of subchannels of which a received signal strength indication (Sidelink-Received Signal Strength Indication, S-RSSI) exceeds a pre-configured or network-configured threshold within an observation time.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tsang, to transmit a busy signal on receiving the sidelink transmission, as taught by Zheng,  (see Zheng, para 126).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference argued in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472